PCIJ_B_17_GrecoBulgarianCommunities_LNC_NA_1930-07-31_ADV_01_NA_00_EN.txt. PUBLICATIONS DE LA COUR PERMANENTE DE JUSTICE
INTERNATIONALE

 

SÉRIE B — N° 17
Le 31 juillet 1930

 

RECUEIL DES AVIS CONSULTATIFS

 

QUESTION DES «COMMUNAUTES »
GRECO-BULGARES

 

 

PUBLICATIONS OF THE PERMANENT COURT
OF INTERNATIONAL JUSTICE.

SERIES B.—No. 17
July 31st, 1930

 

 

COLLECTION OF ADVISORY OPINIONS

THE GRECO-BULGARIAN
“COMMUNITIES”

LEYDEN
A. W. SIJTHOFF’S
PUBLISHING COMPANY
1930

LEYDE
SOCIÉTÉ D’EDITIONS
A. W. SIJTHOFF
1930

 
PERMANENT COURT OF INTERNATIONAL JUSTICE

EIGHTEENTH (ORDINARY) SESSION

Present :

MM. ANZILOTTI, President,
HUBER, Vice-President,
LODER,
NYHOLM,

DE BUSTAMANTE,
ALTAMIRA,

ODA,

PESSÔA,
FROMAGEOT,

Sir CECIL HURST,
M. YOVANOVITCH, Deputy- Judge,
MM. CALOYANNI, Judges ad hoc.

PAPAZOFF,

Judges,

ADVISORY OPINION No. 17.

INTERPRETATION OF THE CONVENTION BETWEEN
GREECE AND BULGARIA RESPECTING RECIPROCAL
EMIGRATION, SIGNED AT NEUILLY-SUR-SEINE
ON NOVEMBER 27th, 1919
(QUESTION OF THE ‘“COMMUNITIES”).

On January 16th, 1930, the Council of the League of
Nations adopted the following Resolution +:

“The Council of the League of Nations,

Having considered the letter addressed by the President
of the Greco-Bulgarian Mixed Commission to the Secretary-
‘General of the League on December r9th, 1929, requesting

 

 

1930.
July 31st.
File F. c. XIX.
Docket XVIII. 1.

1 English text transmitted by the Secretary-General of the League of

Nations.
ADVISORY OPINION No. 17 5

the Secretary-General, in the name of the Bulgarian and
Greek Governments, to submit to the Council of the
League a request that an advisory opinion be obtained
from the Permanent Court of International Justice, for
the use of the Mixed Commission, with regard to the
interpretation of those clauses of the Greco-Bulgarian
Convention signed on November 27th, 1919, which relate
to’ communities :

Requests the Permanent Court of International Justice
to give an advisory opinion covering the questions formu-
lated in the annexes to the letter from the President of
the Mixed Commission, which constitute the three annexes
to this Resolution.

The Council invites the Bulgarian and Greek Govern-
ments and the Mixed Commission to. hold themselves at
the disposal of the Court for the purpose of furnishing it
with any necessary documents and explanations.

The Secretary-General is authorized to submit the
present request to the Court, together with all documents
relating to the question, to explain to the Court the
action taken by the Council in the matter, to give any
assistance required in the examination of the case, and, if
desirable, to take measures to be represented before the
Court.”

The annexes to this Resolution were as follows!:

“Annex I,
List of questions drawn up by the Mixed Commission.
September 14th, 1929.

1.—What is the criterion to be applied to determine
what is a community within the meaning of the Conven-
tion, inter alia under Article 6, paragraph 2?

2.—What conditions must be satisfied in order to cause
the Mixed Commission provided for in the Convention to
dissolve a community such as is meant by the Convention ?

3.—What is to be understood by such dissolution?
What relations are to be dissolved? What is the period
by reference to which the existence of -such relations is
to be established ?

4.—What attitude is to be observed by the Mixed
Commission in cases where it does not succeed in dis-
covering the ayants droit (persons entitled) referred to. in
Article Io, paragraph 2, of the Convention ?

 

 

1 English text transmitted by the Secretary-General of the League of
Nations.
ADVISORY OPINION No. 17 6

Annex II.
List of questions drawn up by the Bulgarian Government.
December 17th, 1929.

1.—Seeing that the Convention deals with voluntary
emigration, and that a community, being a legal fiction,
only exists in virtue of the law of the country in question,
whose frontiers it cannot transcend, can it be admitted
that a community. may emigrate in virtue of the Conven-
tion, or does it not logically follow that, where the Con-
vention speaks of the property of communities, this must
be understood to mean any private property rights which
emigrants may eventually possess in respect of such
property ?

2.—The Mixed Commission, being an executive body
entrusted with the duty of facilitating emigration and
liquidating existing rights of emigrants, and not with the
creation of fresh rights, what body would be competent
to order the eventual dissolution of a community, and
what laws would such body be required to observe in
such a case?

3.—Whichever views be adopted, i.e. whether the case.
is considered to be one of liquidation merely of emigrants
property rights over the property of the communities or
one of liquidation in general of the property of the
communities, must it not on either hypothesis be recog-
. nized that the liquidation must extend to the private
property of the moral person which is constituted by
a commune, a commune being the typical example of
a community ?

Annex ITI,
List of questions drawn up by the Greek Government.

December 18th, 1929.

_ I.—What is, in view of their origin and development,
‘the nature of the communities referred to in Article 6,
paragraph 2; and Article 7 of the Convention of Neuilly ?
Do they enjoy, in. law or in. fact, a personality. which
confers upon them some of the attributes of a moral
person, and in particular the right to possess a patrimony
separate from that of their members ?

2.—Do the communities possess the characteristic of
being connected as minorities and racial groups with the
ADVISORY OPINION No. 17 7

country in which the majority of the population is of
the same race? What are eventually the consequences,
as regards the allocation of their property, where their
members, as contemplated by Article 10 of the Conven-
tion, are dispersed or absent (in the legal sense of the
term) ?

3.—On what conditions should the dissolution of the
communities be made to depend?

4—Does the Convention of Neuilly deal with com-
munities dissolved before its entry into force? Should
the same rules be applied as regards the dissolution of
these communities and the allocation of the proceeds of
the liquidation of their property as apply in the case of
the communities referred to in Article 7 of the Con-
vention ?- |

5.—If the application of the Convention of Neuilly is
at variance with a provision of internal law in force in
the territory of one of the two signatory Powers, which
of the conflicting provisions should be preferred—that of
the law or that of the Convention ?”

In pursuance of the Resolution above mentioned, the Sec-
retary-General submitted to the Court, on January 17th, 1930,
a Request for an advisory opinion in the following terms:

“The Secretary-General of the League of Nations,

in pursuance of the Council Resolution of January 16th, -
1930, and in virtue of the authorization given by the
Council, ,

has the honour to submit to the Permanent Court of
International Justice an application requesting the Court,
in accordance with Article 14 of the Covenant, to give
an advisory opinion to the Council on the questions
which are referred to the Court by the Resolution of
January r6th, 1030.

The Secretary-General will be prepared to furnish any
assistance which the Court may require in the examination
of this matter, and will, if necessary, arrange to be
represented before the Court.”

The Request was accompanied by a file of documents which
the President of the Greco-Bulgarian Mixed Emigration Com-
mission addressed to the Secretary-General of the League of
Nations, together with a letter to the following effect, dated
December 19th, 1929 !:

1 English text transmitted by the Secretary-General of the League of
Nations. :
ADVISORY OPINION No. 17 8

“Athens, December roth, 1929.
Sir,

In the fulfilment of the task which falls to it, under the
Convention between Greece and Bulgaria of November 27th,
1919, concerning reciprocal emigration, the Greco-Bulgarian
Mixed Commission has encountered certain difficulties regarding
the interpretation to be placed on the provisions of the said
Convention relating to communities.

The laborious discussions which have taken place in the.
Mixed Commission upon this question, and the importance
which the two High Contracting Parties have declared that
they attach to it, have led the Mixed Commission to consider
the expediency of obtaining an opinion from the Permanent
Court of International Justice.

At the 519th meeting, the two Parties announced through
their delegates on the Mixed Commission that they agreed to
entrust to the Commission the submission to the Council, on
their behalf, of a request to the effect that such an advisory
opinion should be obtained.

The efforts of the Mixed Commission, though they did .not
result in the preparation of a list of questions satisfactory
to the two Parties, enabled certain questions to be formulated
which, in the opinion of the neutral members of the Com-.
mission, seem to cover the chief difficulties encountered.

In addition to these questions, however, each of the Parties
has seen fit to formulate others, and this it has done with the
full consent of the other Party.

You will find in Annexes 1, 2 and 3, the various questions ©
thus presented.

In my capacity as acting President, I therefore have the
honour, on behalf of the two Governments, to ask you to be
so good as to lay before the Council of the League of Nations
a request to the effect that an advisory opinion be obtained
from the Court for the use of the Mixed Commission.

Independently of the question of the form in which the
Council may see fit to ask for this opinion, I venture, on
behalf of the Mixed Commission, to express the hope that the
Council will be so good as to consider the present request
during its next session.

I feel that I should add that in resorting to this course,
it is not the intention of the Commission in any way to
invalidate the powers and jurisdiction assigned to it by the
Convention of Neuilly.

You will find annexed to this letter the minutes of the
above-mentioned meeting, and in general all information
bearing upon the quéstion as a. whole.
ADVISORY OPINION No. I7 9

The Mixed Commission holds itself entirely at the disposal
of the Council of the- League of Nations and of the Court to
supply any further information.

(Signed) JAMES DE- REYNIER,
President.”

In conformity with Article 73, paragraph x, of the Rules of
Court, the Request was communicated to Members of the
League of Nations and to States entitled to appear before the
Court. The Registrar further sent to the Bulgarian and Greek
Governments, which were regarded by the President of the
Court—the latter not being in session—as likely, in accordance
with the terms of Article 73, paragraph 2, of the Rules, to
be able to furnish information on the questions in regard to
which the Court’s opinion was sought, a special and direct
communication informing them that the Court was prepared to
receive from them written statements and, if desired, to hear
oral statements made on their behalf at a public hearing to
be held for the purpose. By an Order made on January 24th,
1930, the President of the Court fixed February 28th, 1930,
as the date by which written statements, if any, were to be
filed with the Registry of the Court; at the request of the
Greek Government, this time was extended by means of an
Order dated February 4th, 1930, until March 17th, 1930. By
that date, the two Governments concerned had deposited writ-
ten statements with the Registry. Subsequently, on March 21st,
1930, the Registrar informed the Agents of these Governments
that it was not the intention of the Court to call for the sub-
mission of further statements-in reply to those which had
been. filed, but that the Court would be prepared to receive
such statements if presented by April 24th, 1930; before
that date, each Government sent to the Registry written
observations upon the statement already filed on behalf of the
other.

In accordance with the Resolution of January 16th, 1930,
the Council of the League of Nations had asked the Govern-
ments and the Commission for certain additional information. ©
Furthermore, the acting President of the Commission informed
the Court, by a letter dated June zoth, that he had come to
The Hague in order to place himself at the Court’s disposal.
ADVISORY OPINION No. 17 10

The Court in the course of public sittings held on
June igth, 2oth, 21st, 23rd, 24th, 26th, 27th and 30th and on
July ist, 1930, heard the oral arguments of M. Théodoroff,
Agent, and MM. van Hamel and Verzijl, Counsel, on behalf
of the Bulgarian Government, and of His Excellency M. Politis,
Counsel on behalf of the Greek Government ; at the conclusion
of the ‘hearings it also, by a special decision, accepted short
written statements addressed to it by the Agents of the two
Governments. . |
- Lastly, by an Order dated June 30th, 1930, the Court invited
the aforesaid Agents and. the President of the Mixed Com-
mission to reply to certain questions formulated therein ; these
replies were given by Colonel Corfe, President of the Mixed
Commission, by M. Théodoroff, Agent for the Bulgarian Govern-
. ment, and by M. Coutzalexis, Agent for the Greek Govern-
ment, at the hearing on July 1st. :

In addition to the statements and observations of the
Governments concerned, further written information furnished
by them and by the Mixed Commission at the Court’s request,
as also the documents transmitted to it by the Secretary-Gen-
eral of the League of Nations, the Court has had before it
numerous documents filed at the hearing either by the repre-
sentatives of the said Governments or by the President of the
Mixed Commission 1.

In. view of the fact that neither of the Governments con-
cerned had upon the bench a judge of its nationality and
that—the ‘request to the effect that an advisory opinion be
obtained” having, according to the terms of the letter addres-
sed to the Secretary-General of the League of Nations on
December 1oth, 1929, by the President of the Mixed Commis-
sion, been submitted ‘‘on behalf of the two Governments’—
the question related to an existing dispute between two
States, within the meaning of Article 71, paragraph 2, of the
Rules, the attention of the Parties to this dispute, namely,
the Bulgarian and Greek Governments, was drawn to their
right under Article 31 of the Statute each. to choose a judge
of their nationality to sit in the case. The two Governments
availed themselves of this right.

1 See annexed list.
ADVISORY OPINION No. I7 IT
I.

The circumstances which led the Council to submit to the
Court the above-mentioned Request for an opinion may be
summarized as follows :

Following upon the entry into force of the Greco-Bulgarian
Convention respecting reciprocal emigration on August gth,
1920, and in pursuance of a Resolution of the Council of the
League of Nations dated September 2oth, 1920, the Mixed
‘Emigration Commission, which was provided for in Articles 8
and 9 of the Convention !, assembled at Geneva on December 18th,
1920. Almost at the beginning of its sittings, it took up
the question of the interpretation of the Emigration Conven-
tion, the provisions of which it examined, article by article,
in the course of the 6th to the 48th meetings (December 24th,
1920— July xrith, 1921); a very considerable part of this
time—especially on and after February 17th (28th meeting) —
was devoted to the discussion of Article 12 of the Convention.
This article, which the Commission had considered very dif-
ficult to construe, formed the subiect of a detailed report
which had been drawn up by the neutral member of
the Commission and the conclusions of which were adopted
by the Commission on July xrith (48th meeting). On
January oth, 1921 (15th meeting), the question of ‘the
preparation of rules was raised in connection with Article 9;
this work however was not seriously taken in hand until later
(January-March 1922); it was completed on March 4th, 1922
(96th meeting), when the Commission ‘unanimously adopted
“Rules for the reciprocal and voluntary emigration of the
Greek and Bulgarian Minorities’. It officially communicated
these Rules to the two Governments concerned on March 6th,
1922. Not until this was done did the Commission undertake
the practical application of the Convention.

During the preliminary stages of its work and the early
years of its existence, the Commission was led to adopt, more
or less incidentally, a number of decisions affecting the inter-
pretation of the Convention with respect to the position of
communities. These decisions, which are enumerated in the

 

 

1 For text of the Convention, see list in Annex?: |
ADVISORY OPINION No. 17 12

written statement sent by the Commission to the Court at
the latter’s request, related amongst others to the following
points :

(1) interpretation of the word “persons’ in Article 12
of the Convention ;

(2) liquidation of community property held by an indivi-
dual in his own name;

(3) method of representation of communities before the
Mixed Commission, more particularly for the purposes
of a claim for liquidation ;

(4) movable property of communities which may be taken
away by emigrants ; |

(5) provisional measurement and valuation of the immov-
able property of communities ;

(6) the drawing up and delivery of the instruments of
payment in connection with the liquidation of community
property erroneously considered to be the property of
individuals ;

(7) interpretation of the conception of a “community” in
relation to an administrative commune.

Meantime, and in view of the fact that the documents
relating to a number of cases of the verification of the rights
of ownership in and of the valuation of certain immovable
property belonging to communities had reached it, the Commis-
sion in August 1926 put to the representatives of the two
Governments concerned questions relating to the following
points bearing on the interpretation of Articles 6 and 7 of
the Convention :

(x) When is a community to be regarded as “dissolved”
under the terms of Article 6? |

(2) To whom should the proceeds of the liquidation of a
community considered as “dissolved’’ be paid?

(3) What movable property may be carried away in the event
of partial emigration?

On these points, notes and written statements were presented to
the Mixed Commission by the Bulgarian and Greek representatives.
It was in these circumstances that the Commission decided ‘to
instruct its President to put to the Legal Section of the League of
ADVISORY OPINION No. I7 I3

Nations, on behalf of the Mixed Commission, such questions
as he might consider advisable’. On the basis of the -
opinions obtained in this way and from other sources, the
neutral members of the Commission, in August 1928, after
a period of direct negotiation between the two Governments
concerned, laid before the representatives of these Govern-
ments two interpretation of the clauses of the Convention
relating to the points at issue. The Bulgarian and Greek
members of the Commission expressed their views—by |
means of letters to the President (meeting of August 24th,
1928)—with regard to the proposals in question, the Greek
member accepting the second and the Bulgarian member
adopting the first without being able to agree upon a solution
acceptable to both Parties. In these circumstances, the
President of -the Commission, on September 5th, 1928,
addressed to the Bulgarian and Greek Governments a letter
in which he suggested for the first time that it might per-
haps be useful if the Permanent Court of International Justice
could be asked to give an advisory opinion upon the diffi-
culties encountered by the Commission with regard to the
interpretation to be placed on the clauses of the Emigration
Convention relating to communities. The. suggestion, which
remained for a considerable time without response, was put
forward again, more particularly in a letter of July 3r1st,
1929.

A long series of discussions in the Mixed Commission
followed; finally, at the beginning of December 1929, they
culminated in the sending by the two Governments to the
President of written declarations whereby they mutually
consented in principle to a procedure consistihg in obtaining
an advisory opinion from the Court; this consent, however,
was given on both sides subject to an express reservation
with regard to the final form to be given to the questions
to be submitted to the Court. In pursuance of a formal
decision of the Commission, its President prepared and sub-
mitted. to his colleagues a draft list of questions. As this
list was not accepted by the representatives of the two
Governments concerned, it was agreed that the latter might
send to the Commission any additions which they wished to
make to the questionnaire. Herein lies the origin of the fact
ADVISORY OPINION No. I7 T4

that first the Council and subsequently the Court had before
them three lists of questions, which constitute the question-
naires drawn up by the Mixed Commission, the Bulgarian
Government and the Greek Government respectively and
annexed to the Council’s Resolution. Those of the two national
members were submitted at the meeting of December 18th,
1929. At the same meeting the Commission approved, firstly
the letter—reproduced in the early part of the present Opinion
—sent on the following day by the President of the Commis-
sion to the Secretary-General of the League of Nations, in
order to set in motion the procedure for obtaining an opinion,
and secondly the list of documents relating to the matter,
which the Secretary-General would be requested to transmit
to the Court. .

At a previous meeting (December 3rd), the. President had
already submitted to the Commission a statement indicating
the procedure which he thought should be followed—or which,
in his view, would be followed—for the purpose of obtaining
the opinion of the Court. This statement seems to have been
officially transmitted to the two Governments concerned on
behalf of the Commission. This document, after analysing the
relevant provisions of Article 73 of the Rules of Court, says
that ‘the [written] statements of the two Parties should
conclude with their respective submissions. In these submis-
sions, each Party should enumerate the submissions which it
wishes the Court to confirm.” Leaving aside the question of
the correctness of the opinion thus expressed in relation to
advisory procedure, it is to be observed that the two Govern-
ments concerned have conformed to it: the Memorial filed by
each of them is in fact terminated by a series of ‘“submis-
sions” containing the replies proposed by them to the various
questions upon which the Court’s opinion is sought. These
submissions may usefully be reproduced here as authoritative
summaries of the opposing contentions:

Submissions of the Bulgarian Government.

“Tt is submitted :

I. (a) that the conception of a community within the
meaning of the Convention between Greece and Bulgaria
ADVISORY OPINION No. 17 15

respecting reciprocal emigration signed at Neuilly-sur-Seine on
November 27th, 1919, is to be understood in the French
sense of the expression “corps et communautés”, that is to
say that it covers associations with an ideal aim and
‘foundations’ enjoying juridical personality, provided that
they present exclusively the characteristics of a racial or
religious minority. Such are the various religious, educational or
philanthropic establishments (religious congregations, churches,
convents, monasteries, schools, hospitals, alms-houses, etc.)
and communes, the population of which presents the char-
acteristics of a minority, in so far as their private property
is concerned ;

(0) that the minority and racial characteristics of com-
munities should be determined not only with reference to their
designation and nominal affinity, but also with regard both
to their origin and to the character of the bulk of the local
orthodox population which contributed to their creation or
maintenance and to the historical fact that until 1870 all
inhabitants of the Ottoman Empire of Greek orthodox religion
(Greeks, Bulgars, Serbs, Viachs, etc.) were subject, as regards
both their personal and spiritual status, to the authority of
the Greek Patriarch of Constantinople and were all called
“Greeks” (Roum mullet) ; | |

(c) that communities, as juridical persons, are not
entitled under the Convention to benefit by the provisions
respecting emigration and are not, as such, covered by the
conception of ‘emigrants’; only their members who have
exercised in due form the right to emigrate can claim this
character ;

2. (a) that a community, can only be dissolved when
all or nearly all its members have exercised the right to
emigrate ;

(b) that the Convention only contemplates the dissolution
of a community as the result of the emigration of its mem-
bers, and not for any other reason ;

(c) that the expression “members” of a community is to
be understood as meaning not. only its directors and person-
nel but also all the inhabitants belonging to the minority,
in the locality served by the community, who, directly or
indirectly, contribute to its support or administration; that
only members. who have duly exercised the right to emigrate
should be taken into account ;

(d) that the Convention does not apply to communities
dissolved before its entry into force ; |

(e) that with regard to the dissolution of communities
and, in general, the exercise of the right to emigrate, the
provisions of the Convention should prevail over laws and

regulations of the country conflicting with them; but that |
ADVISORY OPINION No. I7 16

in all questions concerning the substance of the law to be
applied—the existence or constitution of communities, the
nature, particulars and extent of rights to property which
it is sought to assert in connection with emigration, the
methods of establishing such rights, etc.,—the local legislation
in force, under which these rights have been acquired or
created, is alone applicable ;

(f) that the Mixed Commission has no power to pronounce
the dissolution of a community except on account of the
emigration of its members and then only in the case of total
emigration ;

3. (a) that by “dissolution” is to be understood the disso-
lution of the legal relations resulting from joint patrimonial
interests which unite the members of the community, if,
as a result of such dissolution, the emigrant members are
entitled to claim a portion of the property of the community,
either by reason of the division of the property (an extremely
rare case) or in respect of individual rights over such prop-
erty; that the moment in time by reference to which these
rights are to be determined is the time at which the emigration
took place ;

(2) that only property “which is the subject of commercial
exchange capable of private ownership and of being the
subject of private rights, is liable to liquidation ;

(c) that only members who have duly exercised the right
to emigrate and who are in a position to assert pecuniary
rights over the property of a community are entitled to apply
for its dissolution; that the delegates of States are not
entitled to apply for it and that the Mixed Commission
has no power to pronounce it ex officio;

4. (a) that the proceeds of the liquidated property of a
dissolved community must be handed over to the members
who have duly exercised the right to emigrate and have
submitted applications for liquidation—of course within the
limits of their rights as specified above ;

(b) that any surplus should revert to the State which has
sovereignty over the territory in which the liquidated property
of the dissolved community is situated.”

Submissions of the Greek Government.
“It is submitted :

I. With regard to the definition of the term “communities” :

I. that the criterion of the conception of a community
within the meaning of the. Convention, inter alia within
the meaning of Article 6, paragraph 2, is that it must
ADVISORY OPINION No. 17 17

be a group of persons of the same religion and race, must
be of a character both religious and national and must be
designed to serve the common interests of its members in
regard to religion, education and charity; and that the
question whether such a community still exists or has existed
in the past is a question of fact to be decided in each case
in accordance with the relevant historical data ;

2. that the community in the sense of the Convention

bears no relation whatever to the commune, from which
it differs fundamentally in character, purpose and com-
position ;
. 3. that the community within the meaning of the
Convention is a body endowed in law and in fact, or in
fact only, with the character of a juridical person, capable
of possessing rights and of being bound by its own obliga-
tions and of possessing property distinct from that of ist
members ;

4. that the community within the meaning of the Conven-
tion possesses essentially minority and racial character-
istics linking it to the State to which it is nationally
akin,

© IL. With regard to the conditions for the dissolution of com-
munies :

x. that the dissolution of communities, in the sense of
the Convention, is the regularization in law of a situation
already existing in fact ;

: that it is subject to one condition, necessary but suffcient,
namely, the emigration in the future or in the past of the
members of the community in question ;

2. that the members of the community in question,
whose emigration is necessary for the dissolution of the
community, must be understood to mean persons who
have really formed. part of the racial minority of which this
community was the national organ ;

that the number of emigrants or emigrated persons is, for
the purposes of the dissolution of the community, a matter
of complete indifference. On the other hand, what is
essential is to ascertain whether the community in ques-
tion can now continue to fulfil its original purpose, namely,
to serve as national organ for the racial minority which
established it ; | |

3. that it is not for the Commission to pronounce the
dissolution of a community, but simply to ascertain whether
emigration has in fact taken place; if it has, it necessarily
involves the dissolution in law of any community already
dissolved in fact ; : |
ADVISORY OPINION No. 17 18

4. that since the dissolution of communities is not effected
by a pronouncement but follows automatically upon the
fulfilment of the condition upon which the Convention is
made dependent, there is no need to consider on what laws
a pronouncement of dissolution should be based ;

that the laws of the country in the territory of which the
community to be dissolved has functioned cannot constitute
any hindrance to its dissolution; that if in regard to this
point, or In any other respect, they conflict with the Conven-
tion, they are to be regarded as of no effect.

Ill. With regard to the consequences of the dissolution of
communities :

1. that the relations to be dissolved by the dissolution of a
community are those which existed in law up till that date
between the community as a juridical person and, on the
one hand, its members who can no longer expect from it
the services which it formerly rendered them and who will
be entitled to benefit by the liquidation of its property,
and, on the other hand, the territorial State, which will
be released from the treaty obligations which it had previously
assumed in relation to the community and will become the
owner of its immovable property upon payment to the Com-
mission of the value of such property;

2. that when the Convention speaks of the property of
communities, it does not mean private patrimonial rights
which emigrants might in certain circumstances possess im re
aliena in respect of such property, but. the whole of the
movable and immovable property included in the patrimony
which these communities possessed as juridical persons ;

3. that in order to decide what relations are to be severed

in the event of the dissolution of a community, the moment
in time to be taken is that at which the dissolution in law ;
of the community takes place, and not that of its dissolution
in fact which may have occurred in the past ;
. 4. that the Convention applies to communities dissolved in
fact before its entry into force. As regards such communities
the rules to be applied as regards their dissolution in law are
the same as those applicable to the communities referred to
in Article 7 of the Convention.

IV. With .vegard to the allocation of the proceeds of the
liquidation of communities :

1. that if the Mixed Commission does not succeed in dis-
covering the possessors of rights im vem to the liquidated
property of a dissolved community, it must allocate the value
of such property to the State to which the said community
is racially akin ;
ADVISORY OPINION No. 17 19

2. that as regards communities dissolved in fact before the
entry into force of the Convention, the rules to be applied with
regard to the allocation of the proceeds of the liquidation of
their property are the same as those applicable to the
communities referred to in Article 7 of the Convention.

IT.

Before answering the questions put, the Court considers it
necessary to recall the general purpose which the Greco-Bul-
garian Convention of November 27th, 1919, respecting emi-
gration, was designed to fulfil, as also those of its provisions
which have to be applied and the scope of which should
therefore be clearly defined. |

The Greco-Bulgarian Convention concerning emigration con-
stitutes, according to its Preamble, the execution of Article 56,
paragraph 2, of the Peace Treaty concluded the same day
between the Allied and Associated Powers and Bulgaria. This
article forms part of the provisions relating to the protection
of minorities.

This shows the close relationship existing between the Con-
vention and the general body of the measures designed to
secure peace by means of the protection of minorities.

It was in this spirit, as stated in the Preamble, that the
Principal Allied and Associated Powers considered it opportune
that the reciprocal and voluntary emigration of minorities in
Greece and Bulgaria should be regulated by the Convention.
It follows that this Convention cannot apply to persons other“
than those who formed minorities-in either one country or the’
other.

The general purpose of the instrument is thus, by as wide a
measure of reciprocal emigration as possible, to eliminate or
reduce in the Balkans the centres of irredentist agitation which
were shown by the history of the preceding periods to have
been so often the cause of lamentable incidents or serious con-
flicts, and to render more effective than in the past the pro-
cess of pacification in the countries of Eastern Europe.

With these objects in view, the Convention not only lays
down that the departure of persons wishing to emigrate is
not to be hindered in any way, but also contains clauses

3
ADVISORY OPINION No. 17 20°

designed to prevent the material losses which their emigra- |
tion might entail upon them.

Furthermore, but always in the same spirit, the Conven-
tion seeks to stabilize emigrations which have taken place in
the past and, with this object, gives to these former emigrants
—mostly refugees who had fled in consequence of wars or
acts of violence—the possibility of recovering, if not the
actual property, at all events the value of the property
which they had been compelled to abandon on their departure.

In both cases it will readily be understood that, without
these clauses regarding property, there would have been hesi-
tation in the reciprocal emigration desired by the Powers, and
the permanent settlement of the former refugees would have
remained a matter of uncertainty for lack of encouragement.
The general purpose of the Convention would thus have been
compromised.

In these circumstances, the Convention makes provision
first and foremost (Articles 1, 2, 3, 4, 5, 6, 7) for emigration
subsequent to the Convention and carried out in accordance
with its terms, and, secondly and subsidiarily, in a special
clause deals with emigration previous to the entry into force
of the Convention. This clause constitutes Article 12. |

It should be observed that the Convention, by its provi-
sions, which lay down the conditions under which the right
of emigration is to be exercised by the respective nationals
of the two States, which remove any obstacles which might
interfere with their departure—save of course for a serious
conviction under the ordinary law—which fix conditions as
regards age, as also conditions respecting married women
and children and which, in the case of the former refugees,
stipulate that departure is to be followed by settlement,
has clearly indicated that it was individuals who were
entitled to take advantage of its terms.

Nevertheless, the material benefits which from time
immemorial in the East individuals of the same race, religion,
language and traditions, have derived from uniting into
communities, are well known.

Accordingly, the Convention does not confine itself to
protecting the separate property of individuals (Article 2,-
ADVISORY OPINION No. 17 ai

paragraph 2, Article 6, paragraph 1, and Article 7), but
also aims at securing for them, subject to certain condi-
tions and formalities, the possibility of taking away with
them the movable property and of receiving the value of
the immovable property of .the communities which are dis-
solved by reason of their emigration, collective property
thus being assimilated to individual property.

In the light of these preliminary observations, the
various questions put to the Court call for the following
remarks :

QUESTIONS DRAWN UP BY THE MIXED COMMISSION.

1° “What is the criterion to be applied to
determine what is a community within
the meaning of the Convention, inter
alia under Article 6, paragraph 2?”

By tradition, which plays so important a part in Eastern
countries, the “community” is a group of persons living in
a given country or locality, having a race, religion, language
and traditions of their own and united by this identity of
race, religion, language and traditions in a sentiment of
solidarity, with a view to preserving their traditions, main-
taining their form of worship, ensuring the instruction and
upbringing of their children in accordance with the spirit and
traditions of their race and rendering mutual assistance to
each other. .

Nowhere is evidence to be found that the Greco-Bulga-
rian Convention of November 27th, 1919, regarding emigra-
tion intended, by some special stipulation, to depart in any
of its provisions and particularly in Article 6, paragraph 2,
from this general traditional conception.

On the contrary, the aim and object of the Convention,
‘its connection with the measures relating to minorities, the
desire of the signatory Powers, to which the whole Conven-
tion bears witness, that the individuals forming the commu-
nities should respectively make their homes permanently
among their own race, the very mentality of the popula-
tion concerned—everything leads to the conclusion that the
Convention regards the conception of a “community” from
the point of view of this exclusively minority character
ADVISORY OPINION No. I7 22 .

which it has had for centuries past in the East, and in which
it played so important a part both under the Turkish Empire
and at the time of the recognition of the independence of
the States which emerged from the old Turkish provinces or
dependencies.

The question whether, in deciding on the application of
the Convention, a particular community does or does not
conform to the conception described above is a question
of fact which it rests with the Mixed Commission to con-
sider having regard to all the circumstances.

In order to fulfil the purpose for which they existed, and
in order to meet the common needs of their members, it
was necessary that the communities should have property at |
their disposal, that they should have a patrimony, no matter {
what legal form their possession of it might take, or what i
the local law might be as regards the granting or withholding
of juridical personality so as to enable them to be capable
‘in law of owning property.

The existence of communities is a question of fact; it
is not a question of law. In actual fact the communities
ordinarily possessed property. The Convention itself recog-
nizes this by referring expressly to the property, movable
or immovable, “‘belonging to communities’. It is this situa-
tion of fact which the Convention has in mind. =,

The question whether, according to local law, a community :
was or was not recognized as a juridical person, may be of
some importance from the point of view of the form which its
possession of property took. But the situation of fact is not
thereby altered and there is nothing in the provisions of the
Convention respecting the property “belonging to commu-
nities’ to indicate that only those communities which have
been accorded special legal recognition by the local legislation
are meant. If that had been its meaning, the Convention
would have been in conflict with the object which it was
designed to achieve, namely, to facilitate emigration as much,
as possible. |

Article 6, paragraph 2, when it mentions communities
of which emigrants may be members, adds the words “(includ-
ing churches, convents, schools, hospitals or foundations
of any kind whatever)”.
ADVISORY OPINION No. I7 23

In this connection, two hypotheses must bé considered
both of which are covered by the Convention.

A church, convent, school, hospital or any other foundation
may, indeed, constitute a more or less important part of the
property belonging to a community. If so, it is covered by
the terms of Article 6, paragraph 2, and Article 7 of the Con-
vention, which grant to emigrants the property or the value
of the property belonging to their communities.

But by these establishments may also be meant particular
institutions of which emigrants may be members or bene-
ficiaries, which have a separate existence and which in some
cases even have been accorded spécial recognition by the local
legislation. In such cases, the effect of Article 6, paragraph 2,
of the Convention is to assimilate such churches, convents,
schools, hospitals or foundations to communities, so as to
secure to emigrants, who are members or beneficiaries of these
institutions, the same rights in respect of the property. thereof
as in respect of property belonging to communities.

With regard to the first question drawn up by the Mixed
Commission, the conclusion is thus. reached that the conception
of a community within the meaning of the Greco-Bulgarian

Convention regarding emigration is the historical and tradi-
| tional conception,—that the question whether, according to
local law, a community was or was not recognized as a
distinct juridical person, need not be considered from the point
of view of the Convention,—that in point of fact the commu-
nities possessed property—and that churches, convents, schools,
hospitals or foundations having a separate existence are, when
persons who are members or beneficiaries thereof emigrate,
assimilated to communities.

2° “What conditions must be satisfied

in order to cause the Mixed Commis-
sion provided for in the Convention
to dissolve a community such as is
meant by the Convention ?”

The existence of a community being, as already stated,
a question of fact and not of law, the same must hold good
ADVISORY OPINION No. 17 24

as regards its dissolution, which is also a question of fact
and not of law.
The Convention contains no definition of dissolution; it con-

fines itself to providing for cases where dissolution may occur. .

The powers conferred by the Convention upon the Mixed
Commission relate to the measures to be taken after disso-
lution has taken place. But since dissolution is not the result
of legal proceedings, the Mixed Commission is not called upon
itself to dissolve a community, but simply to verify whether
dissolution has taken place, in order then to carry out the
measures prescribed in this event by the Convention.

On the other hand, in order that a community must be
regarded as dissolved from the point of view of the Conven-
tion, and in order that the Commission may thereupon take
the measures consequent on such dissolution, it follows from
Article 6, paragraph 2, that certain conditions must be ful-
filled. It rests with the Commission to satisfy itself that
they are fulfilled.

In the first place, the dissolution of the community must
be the consequence of the emigration of persons who were
members of it.

In the second place, it is essential that, as a result of this
emigration, of its extent and in general of the conditions
in which it has taken place, the community should be unable
to perform its task and fulfil its purpose.

These are questions of fact which the Commission must
decide, and it has all the powers necessary for this purpose
under Article 9 of the Convention.

Furthermore, if it happened that a community, in the

sense of the Convention, had received special legal recog- |
nition under the local law, some special local legal proceeding ;

might on that account be necessary in order that the commu-
nity should be dissolved in the eyes of the local law. That,
however, would be a proceeding outside the functions of the
Mixed Commission and extraneous to the dissolution of the
community as contemplated by the Convention.
ADVISORY OPINION No. I7 25

© 3° “What ts to be understood by such
dissolution ? What relations are to be
dissolved ? What is the period by
reference to which the existence of
such relations is to be established ?”’

Since, as has been seen, the existence of a community is,
within the meaning. of the Convention, only a question of
fact, and since the dissolution itself-is also a question of fact,
dissolution is the cessation of the existence of a community.
The community ceases to exist, and ceases to exist in all
respects. It would be useless to argue that a community
which has disappeared in fact continues to exist in law, and
that this continued legal existence necessitates a ‘dissolution
in law”. Such a situation could only arise if the communities
must, within the meaning of the Convention, be recognized
as juridical persons and, as has been seen, this is not the case.

As regards the “relations’’ destroyed by dissolution, the
very nature of a community shows that these relations are
bonds of solidarity uniting the individuals who are members of
the community and involving mutual rights and obligations
for these individuals.

If by “relations” are meant the various relations implied
by the existence of the community, it will be seen that the
dissolution of the community terminates not only the relations
of the individual members of the community one with another,
but also their relations with the community itself, as well as
the relations between the community. and third parties.

Lastly, as regards the moment of time by reference to
which the existence of such “relations” is to be established,
in principle this moment is clearly that immediately preceding
the dissolution of the community; on this dissolution the
application of the measures provided for by the Convention
is dependent.

If however the dissolution of a community only takes place
as the result of several consecutive emigrations, the last of
these involving dissolution, it is a question to be considered
in each particular case, and it will rest with the Commission
to ascertain whether, and if so to what extent, the earlier
ADVISORY OPINION No. I7 - 26

emigrations have contributed to the dissolution, and to decide
whether they should be taken into consideration for the pur-
poses of the distribution of the property of the community.

4° “What attitude is to be observed by the
Mixed Commission in cases where tt
does not succeed in discovering the
‘ayants droit’ (persons entitled) referred
to in Article 10, paragraph 2, of the
Convention ?”

If it is borne in mind’ that the object of the Greco-Bulgarian
Convention was to facilitate the emigration of individuals to
the country to which they are racially akin, that the Conven-
tion provides for the dissolution of communities precisely
because of this emigration and that, in order to encourage
individuals to emigrate, it affords them the possibility, condi-
tional upon their emigration, of benefiting individually from
the property of the community, it will be evident that this
dividing up of the property is a favour exclusively reserved to
persons entitled to avail themselves of the terms of the Con-
vention.

Since the measures provided for by the Convention are
designed to benefit emigrants, the Mixed Commission must only
intervene in order to satisfy itself that a community is dissolved
upon the application of individuals made personally, or on their
behalf, establishing their right to avail themselves of the Con-
vention and, thereby, their right to invoke its terms with a
view to claiming the allotment to them of movable property
or of a portion of the value of the immovable property belong-
ing to the dissolved community.

When the property of a dissolved community is liquidated,
no matter when this dissolution has taken place, the only
ayants droit (persons entitled) therefore are the emigrant mem-
bers of the community who establish their title and claim
liquidation on the ground of dissolution.

It is therefore difficult to see how, at any rate at that
moment, the ayants droit (persons entitled) would not be known.

Nevertheless, it may happen that among the ayants droit (per-
sons entitled) who were known at that time, there may be some
who subsequently cannot be traced in spite of the efforts of the
ADVISORY OPINION No. 17 27

Commission, In such a case, the Commission should inform the
governments, concerned of the fact and they will take the
necessary steps, in accordance with their respective laws, to
ensure that the value is duly paid to the persons entitled to
receive it under the terms of the Convention.

QUESTIONS DRAWN UP BY THE BULGARIAN GOVERNMENT.

1° “Seeing that the Convention deals with
voluntary emigration and that a com-
munity, being a legal fiction, only
exists in virtue of the law of the
country im question, whose frontiers
it cannot transcend, can it be admitted
‘that a community may emigrate in
virtue of the Convention, or does tt
not logically follow that, where the
Convention speaks of the property of
communities, this must be understood
to mean any private property rights
which emigrants may eventually pos-
sess in respect of such property ?”

The various statements upon which this question is based
cannot be regarded as either correct or relevant.

In the first place the Convention does not deal with volunt-
ary emigration only, since in Article 12 it also deals with
former refugees.

In the second place, as has already been seen in con-
nection with the first question of the Mixed Commission,
it is incorrect to regard the “‘community’ as a legal fiction
existing solely by the operation of the laws of the country. —

In the third place, the question whether a community,
within the meaning of the Convention, may or may not
emigrate is a question irrelevant to the application of the
Convention which, as has been seen, has for its object the
emigration of individuals. The individual members of the
community, and they alone, can under certain conditions
carry away the movable property of the community and
receive the value of its immovable property.

4
ADVISORY OPINION No. 17 28

As regards any private property rights which emigrants
may possess in respect of the property of the community,
these rights form part of the ‘pecuniary rights” of emi-
grants expressly mentioned and protected by Article 2, para-
graph 2, of the Convention. They should not be confused

with the movable and immovable property belonging to the

community, in regard to which Articles 6, paragraph 2, and 7
of the Convention provide for distribution in kind as regards
the former and liquidation followed by distribution of the
value as regards the latter. -

2° “The Mixed Commission being an
executive body entrusted with the duty
of facihtating emigration and liquidat-
ing existing rights of emigrants, and

» not with the creation of fresh rights, :

what body would be competent to order
the eventual dissolution of a commu-
mty, and what laws would such body
be required to observe in such a case ?’

The Convention does not confine itself to entrusting the
Commission with the liquidation of the immovable property
of emigrants; it also entrusts it (Article 6, paragraph 2),
where necessary, with the distribution to emigrants of the
movable property and of the proceeds of the liquidation of
the immovable property (Articles 7 and 10) belonging to
communities.

Moreover, since the community is not a creation of the

=

local law but has an existence in fact, its dissolution is also |

a question of fact; this dissolution has not to be pronounced
by any “‘competent body’, as might possibly be the case if
the community itself had been constituted and recognized

in accordance with some local law. The rights of members :

are not therefore created by a decision of the Commission
but arise out of the Convention itself.

For the same reasons the question of the applicability of
any particular legislation cannot arise.
ADVISORY OPINION No. I7 29

3° “Whichever views be adopted, 1.e. whether.
the case is considered to be one of
liquidation merely of emigrants’ prop-
erty rights over the property of the
communities or one of liquidation in
general of. the property of the com-
munities, must it not on either hypo-
thesis be recognized that the liquidation
must extend to the private property
of the moral person which is constituted
by a commune, a commune being the
typical example of a community ?”

The “commune” is a territorial district constituted by public
municipal law as an administrative and political unit, and
remaining the same no matter who its inhabitants may
be. The conception of a community, within the meaning of
the Convention, and its characteristic features are foreign
to this unit of the internal organization of a country.

In actual fact, it may happen that a community by itself
constitutes the entire population of a commune and that
consequently it is the community which exercises the rights
and fulfils the obligations of the inhabitants of a commune.
Should, however, this community disappear for any reason,
should the population change in this administrative district,
the commune continues to exist notwithstanding, for it owes
its existence not to the fact of the presence within its bound-
aries of inhabitants of some particular race, religion or
traditions, but to the sovereign law of the State.

Tf a community forming the whole population of a commune
possesses property therein, and if its members emigrate, it
is easy to see that this property will have to be liquidated ;
but it would be inconceivable if, by reason of this emigra-
tion, property belonging to the commune itself were to be
liquidated. It is evident that such property, since it does
not belong to the community, cannot be liquidated on the
ground of emigration.

Of course, if emigrants possessed individual rights in res-
pect of property jointly belonging to the inhabitants of a
commune, such rights must be respected and would be pro-
tected as provided by Article 2 of the Convention.
ADVISORY OPINION No. 17 30

QUESTIONS DRAWN UP BY THE GREEK GOVERNMENT.

1° “What is, in view of their origin and —
development, the nature of the com-
munities veferred to in Article 6,
paragraph 2, and Article 7 of the
Convention of Newlly? Do they
enjoy, in law or in fact, a personality
which confers upon them some of the
ativibutes of a moral person and in
particular the vight to possess a
patrimony separate from that of their
members ?” :

This question gives rise to the same observations as those
made in regard to the first question of the,Mixed Commission,
and there is no need to repeat them.

2° “Do the communities possess the char-
acteristic of being connected as min-
ovities and racial groups with the
country in which the majority of the
population is of the same race? What
ave eventually the consequences, as
regards the allocation of their property,
where their members, as contemplated
by Article 10 of the Convention, are
dispersed or absent (in the legal sense
of the term)?”

It follows from the observations already made with regard
to the Mixed Commission’s first question that communities
are of a character exclusively minority and racial.

On the other hand, whatever reasons may be advanced
_in support of the allocation to the State to which a commu-
nity is racially akin of the value of the property of such
community when dissolved, if the members thereof are dispersed
or absent, these reasons are foreign to the aim and object of
the Convention. The latter was in no way intended to
lighten by this means the burden which might devolve upon
this State as a result of an influx of population for the needs
of which it has to provide.
ADVISORY OPINION No. 17 31

As has been stated, the only persons entitled to benefit by
the Convention and able to invoke it in order, in certain cir-
cumstances, to have allotted to them the property or the value
of the property of a dissolved community, are the emigrant
members of such community. To them alone the allocation
of the property is reserved. The intention of the Convention
is by this means to facilitate or stabilize their emigration.

There is nothing in the Convention justifying the deduction
that the relations existing between communities and the
country to which they are racially akin give that country any
sort of claim in respect of the movable property or of the
proceeds of the liquidation of the immovable property of
dissolved communities; this holds-good even if all the former
members have established themselves in the territory of that
country.

3° “On what conditions should the disso-
lution of the communities be made to
depend ?”’

This question gives rise to the same observations as have
already been made with regard to the second question of
the Mixed Commission, and there is no need to repeat them.

4° “Does the Convention of Neuilly deal
with communities dissolved before its
entry into force? Should the same
vules be applied as regards the
dissolution of these commumties and
the allocation of the proceeds of the
liquidation of their property as apply
in the case of the communities referred
to in Article 7 of the Convention ?”

The Convention in its various clauses only. deals with com-
_ munities in so far as concerns their property which, following
upon their dissolution as a consequence of emigration, the
Convention devotes to the benefit of persons who were their
members. The provisions with reference to individuals cannot
be extended to communities.

Similarly, and from the point of view of the Convention, it
is, as has been stated, impossible to contemplate a survival
ADVISORY OPINION No. 17 32

in law of a community which has in fact ceased to exist and
is dissolved.

Entirely different is the question whether Article 12, securing
to persons who had emigrated before the coming into force
of the Convention the value of property left behind them in
the country which they have quitted, also gives them the
right to claim the vaiue of the property of communities of
which they were members and which have been dissolved as a
consequence of their emigration. |

In regard to this it should be observed that the object of
Article 12 is to allow certain persons to have the benefit of the
Convention to whom Articles x to 11 are not applicable. Though
it would be contrary to all sound rules of interpretation to change
the system of these articles by extending their application to
persons not contemplated by them, it seems on the. other
hand to be in harmony with the aim and spirit of this article to
give to persons who have already emigrated in respect of the
“property left by them’’ the same economic advantages as are
secured by the Convention to future emigrants. It follows
that just as persons emigrating subsequently to the Convention
participate in the property of the community the dissolution
of which is brought about by their emigration, so former
refugees ought to have the possibility of participating in the
proceeds of the liquidation of property belonging to a com-
munity of which they were members and the dissolution of
which resulted from their departure.

5° “If the application of the Convention
of Neuilly is at variance with a pro-
vision of internal law in force in the
territory of one of the two Signatory
Powers, which of the conflicting
provisions should be preferred—that of
the law or that of the Convention ?”

ae

In the first place, it is a generally accepted principle of
international law that in the relations between Powers
who are contracting Parties to a treaty, the provisions of
municipal law cannot prevail over those of the treaty.

In the second place, according to Article 2, paragraph 1,
and Article 15 of the Greco-Bulgarian Convention, the two
ADVISORY OPINION No. I7 33

Governments have undertaken not to place any restriction on
the right of emigration, notwithstanding any municipal laws
or regulations to the contrary, and to modify their legislation
in so far as may be necessary to secure the execution of the
Convention.

In these circumstances, if a proper application of the Con-
vention were in conflict with some local law, the latter would
not prevail over the Convention.

FOR THESE REASONS,
The Court

is unanimously of opinion that the answers to the questions
submitted to it are as follows :

I.— Answers to the questions drawn up by the Mixed Com-
mission :

1° The criterion to be applied to determine what is a
community within the meaning of the articles of the Conven-
tion, nier alia Article 6, paragraph 2, is the existence of a
group of persons living in a given country or locality, having
a race, religion, language and traditions of their own, and united
by the identity of such race, religion, language and tradi-
tions in a sentiment of solidarity, with a view to preserving
their traditions, maintaining their form of worship, securing
the instruction and upbringing of their children in accordance
with the spirit and traditions of their race and mutually
assisting one another.
~ From the point of view of the Convention, the question
whether, according to local law, a community is or is not
recognized as a juridical person need not be considered ;
communities can, in fact, possess property ; churches, convents,
schools, hospitals or foundations existing as distinct entities
are, when the persons who are members or beneficiaries
thereof emigrate, assimilated to communities.

2° The Mixed Commission, provided for by the Convention,
has not itself to dissolve communities. In the meaning of
the Convention, the dissolution of a community is a fact
ADVISORY OPINION No. 17 34

which must be verified by the Commission. It must result
from the exercise of the right of emigration by the members
of such community, and this emigration must involve the dis-
appearance of the community or render it impossible for it.
to carry out its mission or fulfil its object. |

3° By the dissolution of a community is to be understood
the breaking up of the community and the cessation of its
existence in all respects.

The “‘relations’’ dissolved are those which united the mem
bers of the community. Dissolution terminates the mutua
relations of individuals as members of the community as well
as their relations with the community itself and the relations
between the community and third Parties. The existence of
these relations should in principle be determined by reference
to the moment of time immediately preceding the dissolution
of the community.

4° The idea of the Convention is not to admit the dissol
lution of a community and the liquidation of its property in
the absence of individuals, members of such community,
who manifest their desire to profit by the terms of the Conven-
tion; it is therefore difficult to see how the ayants droit
(persons entitled) will not be known at the time of the liquid-'
ation.

Should there be some who subsequently, notwithstanding the
efforts of the Commission, cannot be traced, the Commission
must inform the governments concerned, with whom it will
rest, in accordance with their respective laws, to take the
necessary steps to ensure that the proceeds of liquidation are
duly paid to those entitled to them under the Convention.

IJ.—Answers to the questions drawn up by the Bulgarian
Government :

1° Private patrimonial rights which emigrants may have in
respect of the property of the community form part of the
“pecuniary rights” of emigrants, and these rights are expressly
mentioned and protected by Article 2, paragraph 2, of the
Convention ; they are not to be confused with the property
belonging to the community and dealt with in Article 6,
paragraph 2, and Article 7.
ADVISORY OPINION No. I7 35

2° The dissolution of a community being a fact, it has not
to be pronounced by any body and, so far as regards the
application of the Convention, there is no need to ascertain
what particular law is applicable.

3° The liquidation by the Mixed Commission of the property
of a community, within the meaning of Article 6, paragraph 2,
and of Article 7, does not apply to the private property of
the commune.

II].—Answers to the questions drawn up by the Greek
Government : |

1° The reply to this question has been given in paragraphs I
and 2 of the reply to the first question of the Mixed Com-
mission. ~

. 2° Communities, within the meaning of the Convention,
are of a character exclusively minority and racial. The State
to which they are racially akin does not from this circumstance
derive any right to the movable property or to the pro-
ceeds of the liquidation of the immovable property of a
dissolved community whose members are dispersed or absent.

3° The reply to this question has been given in connection
with the second question of the Mixed Commission.

4° The Convention is only applicable to communities dissolved
before its entry into force on the ground of emigration so far
as regards the application of the liquidation of their property.
A dissolved community cannot get the benefit of Article 12,
because it cannot comply with the conditions laid down in
that article. Former emigrants are given the possibility of
participating in the division of the proceeds of the liquidation
of the property of the community of which they were mem-
bers before its dissolution.

5° Should a proper application of the Convention be in :
conflict with some local law, the latter would not prevail as
against the Convention.
ADVISORY OPINION No. 17 36

Done in French and English, the French text being author-
itative, at the Peace Palace, The Hague, this thirty-first
day of July one thousand nine hundred and thirty, in two
copies, one of which is to be deposited in the archives of
the Court and the other to be forwarded to the Council of
the League of Nations.

(Signed) D. ANZILOTTI, :
President.

(Signed) À. HAMMARSKJOLD,
Registrar.
